Citation Nr: 1506179	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  07-39 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a right knee disability, as secondary to the service-connected lumbar spine disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.P.




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to October 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2006 and June 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  This case was previously before the Board in February 2011 and June 2014 and was remanded for further development.  

The claim of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The most probative evidence indicates the Veteran's current right knee disability was not present in service or for many years thereafter and is not related to service or service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014), 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by December 2005, March 2006, and February 2011 letters.  The case was last readjudicated in November 2014.

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Relevant to VA's duty to assist, the AOJ made multiple attempts to obtain the Veteran's complete service records, through official, but was informed by that such records were not found.  In correspondence in March 2006, the AOJ informed the Veteran that the records were not available and he was advised to submit any records he may have in his possession.  The Board finds that additional efforts to obtain these records would be futile.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including post-service treatment records and VA examination and opinion reports.  

The Board also notes that actions requested in the prior remands have been undertaken.  Additional VCAA notice was provided, updated VA treatment records were obtained, a VA examination was conducted and opinions obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In the January 2015 post-remand brief the Veteran's representative argued that the VA examiner's opinion dated in August 2014 was inadequate because the examiner failed to understand the difference between causation and aggravation as shown by the rationale provided in the report.  The Board disagrees and finds the August 2014 VA opinion report to be adequate for the purposes of the present claim, as it involved a review of the Veteran's pertinent medical history and provides a discussion of the relevant symptomatology and cited to review of the medical literature and principles in reaching the opinion.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A new examination and/or opinion report is not required as the VA examination and opinions reports are deemed adequate to evaluate the Veteran's service connection claim.

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and the Veteran testified as to the events in service, symptomatology, and treatment history for his claimed condition.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issue on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.      §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims service connection for a right knee disability, to include as secondary to the service-connected lumbar spine disability.  At the November 2010 Board hearing, the Veteran described injuring his right knee in service.  Reportedly, he experienced pain ever since the in-service injury.  The Veteran also asserts that his right knee disability is secondary to the service-connected lumbar spine disability.  

As an initial matter, the record reflects that the Veteran has been diagnosed with  right knee chronic synovitis and anserine bursitis.  Based on the above, the Board finds that the Veteran has met the current disability requirement for purposes of continuing the analysis of the claim for service connection.

Having determined that the Veteran has currently been diagnosed with a right knee disability, the remaining question before the Board is whether such disability is related to service or the service-connected lumbar spine disability.  Upon review of the record, the Board finds that the most probative evidence is against the claim.  

The available service treatment records fail to show a chronic right knee disability and there is no evidence contemporaneous with service from any other source to show that a right knee disability was present during service or for many years thereafter.  VA treatment records after 2007 document right knee complaints.  On VA spine examination in August 2007, the Veteran reported right knee pain having onset in service, which continued throughout the years.  The examiner noted the Veteran reported right knee partial collapsing, pain, feeling of instability and weakness, but no locking.  

As arthritis was not shown in service or within one year following discharge from service, competent evidence linking the current disability to service or service-connected disability is needed to substantiate the claim.  However, the only medical opinion addressing such relationships is against the claim. 

A VA examiner in October 2008 diagnosed chronic synovitis of the right knee    and opined that the Veteran's right knee disability was totally separate from the Veteran's back disability, and as such, it was less likely than not that the right knee problem was caused by the back or by military service.  

The Veteran underwent a VA examination in February 2011.  Following a review of the claims file and an examination of the Veteran, the examiner diagnosed right knee anserine bursitis and opined that the disability was not caused by or related to service or, presumably, the lumbar spine disability, because there was no clinical correlation.  

In an addendum report dated August 2014, the examiner opined that the right knee disability was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner concluded that it was less likely than not that the Veteran's service-connected lumbar spine and lower extremity radiculopathy permanently worsened his right knee anserine bursitis beyond normal progress of the disease.  The examiner explained that available medical evidence and expertise failed to support aggravation beyond its natural progression because there is no clinical correlation or nexus between the service-connected lumbar condition and right knee anserine bursitis, as one does not causally relate to the other.  Rather, risk factors for anserine bursitis were listed  as obesity, natural process of aging, knee osteoarthritis and trauma.  Other predisposing factors included genu valgum and hamstring contractures.  The examiner cited to the medical findings from Harrison's and Scientific American Reports in support of the opinion regarding the nature of anserine bursitis, its causes and treatment.  

The VA examiner's opinion was rendered following examination of the Veteran and review of the claims file, and provided adequate rationale for the conclusions reached.  Accordingly, the opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is     the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current right knee disability to service or the service-connected lumbar spine disability.  

While the Veteran believes that his right knee disability is related to service and/or the service-connected lumbar spine disability, the Veteran has not shown that he  has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his right knee disability is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of right knee disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current right knee disorder is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Accordingly, his opinion as to the diagnosis or etiology of right knee disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

Based on the foregoing, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that the Veteran's right knee disability arose in service or is etiologically related to service or the service-connected lumbar spine disability.  Moreover, arthritis in the right knee was not shown in service or within one year following discharge from, and is not shown currently.  Thus, the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a) (West 2014).  However, no competent opinion supporting the claim on any theory of entitlement has been provided.  Thus, for all the foregoing reasons, the claim for service connection for a right knee disability, to include as secondary to the service-connected lumbar spine disability, is denied.  

In reaching the decision to deny this claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule is not for application because the most probative evidence of record is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability, as secondary to service-connected lumbar spine disability, is denied.


REMAND

The AOJ issued a decision in June 2013 that, in pertinent part, denied service connection for tinnitus.  The record also reflects that the Veteran filed a timely notice of disagreement to that rating decision in April 2014.  However, there is no evidence in the Veteran's claims file that a statement of the case has been issued on claim for service connection for tinnitus.  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the issue of entitlement to service connection for tinnitus, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


